DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yankovich (U.S.8,214,747) and further in view of Holland et al (U.S. 8,108,494).

As per claim 1 Yankovich disclosed An apparatus for performing dynamic user group management in a group-based communication system, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least: assign a plurality of user profiles, of the group-based communication system, to a dynamic user group, wherein the dynamic user group is associated with one or more group parameters defining one or more actions performable by other user profiles associated with the workspace with respect to the dynamic user group [Workspaces can be shared with others when a user creates or obtains a workspace (e.g., from a workspace template), and then "publishes" the workspace to server which, in some implementations causes a copy of the published workspace's definition to be placed on the server where it can be accessed by others. Next, the user invites others to join the workspace as participants. Initially, the user who published the workspace is the only participant. If others elect to join the shared workspace, they will receive a local copy of the shared workspace definition which, depending on roles and privileges, they may be allowed to customize to some extent] (col. 8, lines 51-61); associate the dynamic user group with a workspace, of the group-based communication system [Machine-level or higher-level instructions for the application container 700 are stored in the computer readable medium 746 (e.g., memory, disk drives, solid state drives) and are executed by processors 742. The application container 700 can communicate with servers 722 using the communication interface 747 or other interface. For example, the communication interface 747 can implement a wireless communication protocol (e.g., Wi-Fi, Bluetooth) or a wired communication protocol (e.g., Ethernet). User interface devices 748 such as output devices (displays and speakers), input devices (e.g., mouse and keyboard), and other devices are accessed by the application container 700 through calls to an application programming interface (API) supplied by the operating system] (col. 15, lines 48-67), comprising one or more channels to facilitate interaction with the group-based communication system; and generate, based at least in part on receiving configuration data associated with the dynamic user group, a configuration user interface to enable an administrator user profile [The one or more participants 630 each identify a workspace participant that corresponds to a user, a software process, a group of users, or combinations of these. In some implementations, a workspace participant can create workspaces and, optionally, elect to share one or more of the workspaces with other participants. In further implementations, a participant is associated with participant information that is stored in the workspace definition 600, in a local cache or storage on the computing device upon which the workspace definition 600 resides, or on a different computing device such as a server, for instance. In some implementations, participant information can include, but is not limited to, some or all of the information listed in TABLE 1.] (col. 12, lines 5-30).

However Yankovich did not disclose in detail associated with the workspace, to (i) define the one or more group parameters, and (ii) generate group membership modification requests for modifying the association between the dynamic user group and the workspace.

In the same field of endeavor Holland disclosed, “As used in various embodiments, workspaces may be personal or shared. A personal workspace for an individual may include a number of data and voice services such as a personal file share, an email account, and telephone service. A personal workspace may be a member of a shared workspace for a team, department, company or organization. The shared workspace provides its members shared access file shares, shared email accounts, and voice services on behalf of the entire shared workspace. The shared workspace enables and promotes collaboration by providing these shared services, resources, and underlying devices in a manner that directly relates to the structure of most businesses and organizations. In one embodiment, a special permanent shared workspace enables administrative privileges to those with personal workspaces that are members of this special workspace (col. 2, lines 50-65 & col. 3, lines 1-2)”
It would have been obvious to one having ordinary skill in art at the time of the filing was made to have incorporated as used herein, As used in various embodiments, workspaces may be personal or shared. A personal workspace for an individual may include a number of data and voice services such as a personal file share, an email account, and telephone service. A personal workspace may be a member of a shared workspace for a team, department, company or organization. The shared workspace provides its members shared access file shares, shared email accounts, and voice services on behalf of the entire shared workspace. The shared workspace enables and promotes collaboration by providing these shared services, resources, and underlying devices in a manner that directly relates to the structure of most businesses and organizations. In one embodiment, a special permanent shared workspace enables administrative privileges to those with personal workspaces that are members of this special workspace as taught by Holland in the method and system of Yankovich to resolve the complexity of the system and reduce latency.

2. 	As per claim 2 Yankovich-Holland disclosed wherein the program code, the at least one memory and the program code are further configured to, with the processor, cause the apparatus to at least: receive a first group membership modification request to remove a user profile from the plurality of user profiles associated with the dynamic 

3. 	As per claim 3 Yankovich-Holland disclosed wherein the configuration data are generated based on one or more external group configuration requests provided to an external group configuration application programing interface associated with the group-based communication system (Yankovich, col. 2, lines 49-59).

4. 	As per claim 4 Yankovich-Holland disclosed disclosed wherein the one or more external group configuration requests comprise a group definition request configured to define group membership data for the dynamic user group based on external identity provider group definition (Yankovich, col. 5, lines 30-40).  

5. 	As per claim 5 Yankovich-Holland disclosed wherein the one or more group parameters comprise a group referential permission parameter (Yankovich, col. 5, lines 30-40). 

6. 	As per claim 6 Yankovich-Holland disclosed wherein the one or more group parameters comprise a group messaging permission parameter (Yankovich, col. 5, lines 30-40).

7. 	As per claim 7 Yankovich-Holland disclosed wherein the one or more group visibility parameters comprise a group integration permission parameter (Yankovich, col. 11, lines 57-67).

8. 	As per claim 8 Yankovich-Holland disclosed wherein the configuration user interface is further configured to enable the administrator user profile to generate an administrator- exclusive channel associated with the dynamic user group (Yankovich, col. 14, lines 45-59).

[Workspaces can be shared with others when a user creates or obtains a workspace (e.g., from a workspace template), and then "publishes" the workspace to server which, in some implementations causes a copy of the published workspace's definition to be placed on the server where it can be accessed by others. Next, the user invites others to join the workspace as participants. Initially, the user who published the workspace is the only participant. If others elect to join the shared workspace, they will receive a local copy of the shared workspace definition which, depending on roles and privileges, they may be allowed to customize to some extent] (col. 8, lines 51-61); associating the dynamic user group with a workspace, of the group-based communication system [Machine-level or higher-level instructions for the application container 700 are stored in the computer readable medium 746 (e.g., memory, disk drives, solid state drives) and are executed by processors 742. The application container 700 can communicate with servers 722 using the communication interface 747 or other interface. For example, the communication interface 747 can implement a wireless communication protocol (e.g., Wi-Fi, Bluetooth) or a wired communication protocol (e.g., Ethernet). User interface devices 748 such as output devices (displays and speakers), input devices (e.g., mouse and keyboard), and other devices are accessed by the application container 700 through calls to an application programming interface (API) supplied by the operating system] (col. 15, lines 48-67), comprising one or more channels to facilitate interaction with the group-based communication system; and generating, based at least in part on receiving configuration data associated with the dynamic user group, a configuration user interface to enable an administrator user profile[The one or more participants 630 each identify a workspace participant that corresponds to a user, a software process, a group of users, or combinations of these. In some implementations, a workspace participant can create workspaces and, optionally, elect to share one or more of the workspaces with other participants. In further implementations, a participant is associated with participant information that is stored in the workspace definition 600, in a local cache or storage on the computing device upon which the workspace definition 600 resides, or on a different computing device such as a server, for instance. In some implementations, participant information can include, but is not limited to, some or all of the information listed in TABLE 1.] (col. 12, lines 5-30). 

However Yankovich did not disclose in detail associated with the workspace, to (i) define the one or more group parameters, and (ii) generate group membership modification requests for modifying the association between the dynamic user group and the workspace.
In the same field of endeavor Holland disclosed, “As used in various embodiments, workspaces may be personal or shared. A personal workspace for an individual may include a number of data and voice services such as a personal file share, an email account, and telephone service. A personal workspace may be a member of a shared workspace for a team, department, company or organization. The shared workspace provides its members shared access file shares, shared email accounts, and voice services on behalf of the entire shared workspace. The shared workspace enables and promotes collaboration by providing these shared services, resources, and underlying devices in a manner that directly relates to the structure of most businesses and organizations. In one embodiment, a special permanent shared workspace enables administrative privileges to those with personal workspaces that are members of this special workspace (col. 2, lines 50-65 & col. 3, lines 1-2)”
It would have been obvious to one having ordinary skill in art at the time of the filing was made to have incorporated as used herein, As used in various embodiments, workspaces may be personal or shared. A personal workspace for an individual may include a number of data and voice services such as a personal file share, an email account, and telephone service. A personal workspace may be a member of a shared workspace for a team, department, company or organization. The shared workspace provides its members shared access file as taught by Holland in the method and system of Yankovich to resolve the complexity of the system and reduce latency.

10. 	As per claim 10 Yankovich-Holland disclosed further comprising: receiving a first group membership modification request to remove a user profile from the plurality of user profiles associated with dynamic user group; and in response to receiving the first group membership modification request, removing the user profile from the plurality of user profiles (Yankovich, col. 2, lines 24-40). 
.  

11. 	As per claim 11 Yankovich-Holland disclosed wherein the configuration data are generated based on one or more external group configuration requests provided to an external group configuration application programing interface associated with the group-based communication system (Yankovich, col. 2, lines 49-59).

12. 	As per claim 12 Yankovich-Holland disclosed wherein the one or more external group configuration requests comprise a group definition request configured to define group membership data for the dynamic user group based on external identity provider group definition data (Yankovich, col. 5, lines 30-40).  

13. 	As per claim 13 Yankovich-Holland disclosed wherein the one or more group parameters comprise a group referential permission parameter (Yankovich, col. 5, lines 30-40).

14. 	As per claim 14 Yankovich-Holland disclosed wherein the one or more group parameters comprise a group messaging permission parameter (Yankovich, col. 5, lines 30-40). 

15. 	As per claim 15 Yankovich-Holland disclosed wherein the one or more group parameters comprise a group integration permission parameter (Yankovich, col. 11, lines 57-67).  

16. 	As per claim 16 Yankovich-Holland disclosed wherein the configuration user interfaces is further configured to enable the administrator user 40 LEGAL02/395 13183v1profile to generate an administrator-exclusive channel associated with the dynamic user group (Yankovich, col. 14, lines 45-59).

17. 	As per claim 17 Yankovich disclosed a non-transitory computer storage medium comprising instructions for performing dynamic user management in a group-based communication system, the instructions being configured to cause one or more processors to at least perform operations configured to: assign a plurality of user profiles [Machine-level or higher-level instructions for the application container 700 are stored in the computer readable medium 746 (e.g., memory, disk drives, solid state drives) and are executed by processors 742. The application container 700 can communicate with servers 722 using the communication interface 747 or other interface. For example, the communication interface 747 can implement a wireless communication protocol (e.g., Wi-Fi, Bluetooth) or a wired communication protocol (e.g., Ethernet). User interface devices 748 such as output devices (displays and speakers), input devices (e.g., mouse and keyboard), and other devices are accessed by the application container 700 through calls to an application programming interface (API) supplied by the operating system] (col. 15, lines 48-67), of the group-based communication system, to a dynamic user group; wherein the dynamic user group is associated with one or more group parameters defining one or more actions performable by other user profiles associated with the workspace with respect to the dynamic user group [Workspaces can be shared with others when a user creates or obtains a workspace (e.g., from a workspace template), and then "publishes" the workspace to server which, in some implementations causes a copy of the published workspace's definition to be placed on the server where it can be accessed by others. Next, the user invites others to join the workspace as participants. Initially, the user who published the workspace is the only participant. If others elect to join the shared workspace, they will receive a local copy of the shared workspace definition which, depending on roles and privileges, they may be allowed to customize to some extent] (col. 8, lines 51-61);  associate the dynamic user group with a workspace, of the group-based communication system, comprising one or more channels to facilitate interaction with the group-based communication system; and 5 of 13S392-OO4OUSgenerate, based at least in part on receiving configuration data associated with the dynamic user group, a configuration user interface to enable an administrator user profile [The one or more participants 630 each identify a workspace participant that corresponds to a user, a software process, a group of users, or combinations of these. In some implementations, a workspace participant can create workspaces and, optionally, elect to share one or more of the workspaces with other participants. In further implementations, a participant is associated with participant information that is stored in the workspace definition 600, in a local cache or storage on the computing device upon which the workspace definition 600 resides, or on a different computing device such as a server, for instance. In some implementations, participant information can include, but is not limited to, some or all of the information listed in TABLE 1.] (col. 12, lines 5-30). 

However Yankovich did not disclose in detail associated with the workspace, to (i) define the one or more group parameters, and (ii) generate group membership modification requests for modifying the association between the dynamic user group and the workspace.
In the same field of endeavor Holland disclosed, “As used in various embodiments, workspaces may be personal or shared. A personal workspace for an individual may include a number of data and voice services such as a personal file share, an email account, and telephone service. A personal workspace may be a member of a shared workspace for a team, department, company or organization. The shared workspace provides its members shared access file shares, shared email accounts, and voice services on behalf of the entire shared workspace. The shared workspace enables and  (col. 2, lines 50-65 & col. 3, lines 1-2)”
It would have been obvious to one having ordinary skill in art at the time of the filing was made to have incorporated as used herein, As used in various embodiments, workspaces may be personal or shared. A personal workspace for an individual may include a number of data and voice services such as a personal file share, an email account, and telephone service. A personal workspace may be a member of a shared workspace for a team, department, company or organization. The shared workspace provides its members shared access file shares, shared email accounts, and voice services on behalf of the entire shared workspace. The shared workspace enables and promotes collaboration by providing these shared services, resources, and underlying devices in a manner that directly relates to the structure of most businesses and organizations. In one embodiment, a special permanent shared workspace enables administrative privileges to those with personal workspaces that are members of this special workspace as taught by Holland in the method and system of Yankovich to resolve the complexity of the system and reduce latency.

18. 	As per claim 18 Yankovich-Holland disclosed wherein the configuration data are generated based on one or more external group configuration requests provided to an external group configuration application programing interface associated with the group-based communication (Yankovich, col. 2, lines 49-59).   

19. 	As per claim 19 Yankovich-Holland disclosed wherein the one or more external group configuration requests comprise a group definition request configured to define group membership data for the dynamic user group based on external identity provider group definition data (Yankovich, col. 2, lines 49-59).

20. 	As per claim 20 Yankovich-Holland disclosed wherein the configuration user interfaces is further configured to enable the administrator user profile to generate an .
.  
 
Response to Arguments

21.	Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. Response to applicant’s argument as follows.

Applicant alleged that prior art did not disclose, “wherein the dynamic user group is associated with one or more group parameters defining one or more actions performable by other user profiles associated with the workspace with respect to the dynamic user group”.
As to applicant’s allegation Yankovich disclosed, “Workspaces can be shared with others when a user creates or obtains a workspace (e.g., from a workspace template), and then "publishes" the workspace to server which, in some implementations causes a copy of the published workspace's definition to be placed on the server where it can be accessed by others. Next, the user invites others to join the workspace as participants. Initially, the user who published the workspace is the only participant. If others elect to join the shared workspace, they will receive a local copy of the shared workspace definition which, depending on roles and privileges, they may be allowed to customize to some extent (col. 8, lines 51-61). Unlike non-shared workspaces, shared workspaces allow one or more participant's changes to their local copy of the shared workspace definition to be propagated to all copies of that workspace definition maintained by other participants. For example, assuming that Susan owns or has control over a shared workspace, she can modify the workspace definition 400b (e.g., add/remove applications, add/remove documents, etc.) and the modifications will be propagated to .

Conclusion
22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

23.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

24.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571)-272-3880. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ADNAN M MIRZA/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        

 
 OT